Exhibit 28 (a) (12) under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K AMENDMENT #20 TO THE RESTATED AND AMENDED DECLARATION OF TRUST FEDERATED INCOME SECURITIES TRUST Dated May 19, 2000 This Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 – Establishment and Designation of Series or Class of ArticleIII – BENEFICIAL INTEREST from the Declaration of Trust and substitute in its place the following: "Section 5.Establishment and Designation of Series orClass.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust are established and designated as: Federated Capital Income Fund Class A Shares Class B Shares Class C Shares Class F Shares Federated Floating Rate Strategic Income Fund Class A Shares Class C Shares Institutional Shares Federated Fund for U. S. Government Securities Class A Shares Class B Shares Class C Shares Federated Global Macro Bond Fund Class A Shares Class C Shares Institutional Shares Federated Intermediate Corporate Bond Fund Institutional Service Shares Institutional Shares Federated Muni and Stock Advantage Fund Class A Shares Class B Shares Class C Shares Class F Shares Federated Prudent DollarBear Fund Class A Shares Class C Shares Institutional Shares Federated Real Return Bond Fund Class A Shares Class C Shares Institutional Shares Federated Short-Term Income Fund Class A Shares Class Y Shares Institutional Service Shares Institutional Shares The undersigned hereby certify that the above stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the day of August, 2010, to become effective on the day of, 2010. WITNESS the due execution hereof this day of August, 2010. John F. Donahue Peter E. Madden John T. Conroy, Jr. Charles F. Mansfield, Jr. Nicholas P. Constantakis R. James Nicholson John F. Cunningham Thomas M. O’Neill J. Christopher Donahue John S. Walsh Maureen Lally-Green James F. Will
